Citation Nr: 1432664	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran did not appeal an August 2005 rating decision, which denied service connection for PTSD and that decision became final.

2.  Evidence received since August 2005 is new and material and shows that a psychiatric disorder is related to an event that occurred during active service.






CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Claim to Reopen

In August 2005, the RO denied the claim for service connection for PTSD for lack of a current disability.  The August 2005 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the date it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2010).

Medical evidence submitted since August 2005 shows that the Veteran suffers from major depressive disorder (MDD) and PTSD.  This new evidence relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a current disability, the absence of which was the basis for the August 2005 denial.  Accordingly, reopening the claim is warranted.

Service Connection

The Veteran seeks service connection for a psychiatric disorder.  The Veteran contends that he has suffered from MDD and PTSD since he witnessed a man get crushed between two trucks during a training exercise in Fort Irwin, California, in September 1985.  He reports that he ordered by-standing soldiers to separate the trucks.  As the trucks pulled away, the Veteran caught the man, who said his last words as he bleed-out in the Veteran's arms.  After the event, a medic informed the Veteran that the man may have survived if the Veteran had left him between the trucks until emergency personnel arrived.  The Veteran reports guilt, flashbacks, depression, and a myriad of other psychiatric symptoms since the accident.

To prevail, the evidence must show that a current psychiatric disorder is related to active duty service.  See 38 C.F.R. § 3.303(d).

Service personnel records place the Veteran at Fort Irwin, California, when the accident occurred.

In December 2006, a VA psychologist determined that the Veteran meets the DSM-IV criteria for PTSD and MDD.  The psychologist opined that both disorders are related to the traumatic in-service event.  The psychologist noted that the reported experiences and symptoms were consistent with previous reporting to other providers.

In August 2013, the Department of the Army released a copy of the September 1985 accident report.  The report is consistent with all of the Veteran's statements, many of which were made more than six years before the report was released.

All the evidence-including service personnel records, VA mental health records, the Veteran's statements, and military records-supports a finding that the Veteran's current psychiatric disorder is related to an event that occurred during active duty service.


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


